Citation Nr: 0207459	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1941 to August 
1945.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for post-traumatic 
stress disorder (PTSD) and a total disability rating based 
upon individual unemployability due to service-connected 
disability (TDIU) in April 1999 and October 1999, 
respectively, and the veteran appealed its decisions.  In 
April 2001, the Board of Veterans' Appeals (Board) granted 
service connection for PTSD and remanded the TDIU claim to 
the RO for readjudication.  Following the remand, the RO 
assigned PTSD a 30 percent schedular rating and denied it an 
extraschedular evaluation.

The issue of the appropriate evaluation for the veteran's 
service-connected PTSD is the subject of a remand section of 
this decision, per Manlincon v. West, 12 Vet. App. 238 
(1999), as it has been placed in appellate status by a 
September 2001 notice of disagreement, and a decision review 
officer review per 38 C.F.R. § 3.2600 (2001) has been 
requested.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated as 30 
percent disabling.  

2.  The evidence shows that the veteran's service-connected 
PTSD does not render him unable to retain or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claim 
throughout the course of his claim -- in his claim form, the 
October 1999 rating decision, and the January 2000 statement 
of the case, for example.  The Board concludes that the 
information VA provided informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records were requested in July 1998 and it was 
learned in August 1998 that the veteran had fire-related 
service.  His representative in April 2002 asserted that 
service medical records had not been requested or obtained.  
On the request assertion, he is incorrect.  On the obtained 
portion, VA made reasonable requests to obtain the service 
medical records, and it does not appear that service medical 
records would further his TDIU claim, as PTSD was the only 
service-connected disability claimed, service connection for 
PTSD has already been established, and a TDIU claim succeeds 
or fails based on evidence as to his current employability 
rather than the presence or absence of service medical 
records.  VA medical records and a VA psychiatric examination 
report have been obtained.  The VA examination report is 
alleged to be inadequate because the veteran was reported to 
be a poor historian and because his global assessment of 
functioning was only estimated instead of precisely 
determined, but the Board finds it sufficient to make a 
decision on the claim, and the veteran was advised that he 
had the right to submit additional evidence.  The Board 
member offered to hold the record open for 30 days in January 
2001 so that the veteran could submit additional evidence.  
Moreover, in April 2002, VA wrote the veteran advising him 
that he could still send the Board additional evidence.  
Reasonable VA attempts to assist the veteran in obtaining 
necessary evidence have been made.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and an examination is not necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claim, as 
set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Analysis

The veteran is rated as 30 percent disabled due to his 
service-connected PTSD.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341(a), 4.16.  In this case, the evidence shows that the 
veteran's service-connected PTSD does not render him unable 
to secure or follow a substantially gainful occupation.  The 
VA psychiatrist who examined the veteran in September 2001 
had the veteran's claims folder before him and after 
examining the veteran opined that the veteran was not 
unemployable due to his service-connected PTSD.  That is the 
most probative evidence of record directly addressing the 
matter.  

There have been lay assertions of unemployability due to PTSD 
as, in essence, the nature of the claim is one which 
necessarily asserts unemployability due to service-connected 
disability.  Moreover, it is asserted that the veteran is 
unemployable because he has a third grade education and no 
acquired skills which are readily transferable into other 
areas of employment.

However, the medical evidence and the other evidence is 
considered the most probative evidence of unemployability due 
to service-connected disability.  Even the veteran stated 
that he had worked for many years doing farm work and that he 
had a number of friends on VA examination in August 1999, and 
his global assessment of functioning was 64, and in his 
August 1999 TDIU claim form, while he reported three years of 
formal education, he indicated that he did not leave his last 
job because of his disability, and he indicated that he had 
not tried to obtain employment since then.  The veteran's 
global assessment of functioning was 55 on VA evaluation in 
May 2001 and it was 55 on VA psychiatric examination in 
September 2001.  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2001).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

During the veteran's hearing before the undersigned in 
January 2001, he indicated that he had retired from farming, 
and that his symptoms had become worse since then.  Moreover, 
his representative in May 2002 argued that it is reasonable 
to conclude that the veteran is precluded from obtaining 
employment in any other areas.  However, it is not shown that 
the reason the veteran was only marginally employed as a 
farmer was his service-connected PTSD.  There was not any 
evidence of unemployability due to PTSD on VA examination in 
September 2001, and only limited evidence suggesting that 
there would be any impairment in his ability to work because 
of his PTSD according to the examiner.  

In sum, there is a conflict in the evidence.  The veteran 
asserts that he is unemployable.  However, a VA examiner has 
concluded that he is not unemployable and that there is only 
limited evidence of any impairment in the ability to work due 
to PTSD.  Furthermore, during the appeal period, the GAF 
scores have ranged between 55 and 64.  Nothing in the GAF 
scores reflects an inability to engage in substantially 
gainful employment.  The Board concludes that the consistent 
medical evidence, prepared by neutral professionals is more 
probative than the veteran's own lay assertions. 

The preponderance of the evidence is against the claim and 
does not show unemployability due to service-connected PTSD 
and there is no doubt to be resolved in the veteran's favor.

In light of the above, the claim for a TDIU must be denied.  

The Board notes that the provisions of 38 C.F.R. § 4.16(b) do 
not apply, as the evidence does not show the veteran to be 
unable to secure and follow a substantially gainful 
occupation due to his service-connected PTSD.



ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  


REMAND

In September 2001, the RO assigned an initial 30 percent 
rating for the veteran's PTSD, which was service-connected 
pursuant to an April 2001 Board decision by the undersigned.  
The veteran's then-representative filed a notice of 
disagreement with that RO determination in September 2001, 
and requested de novo adjudication of that decision by a 
decision review officer, per 38 C.F.R. § 2.2600 (2001).  

The filing of a notice of disagreement places a claim in 
appellate status.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case, the issue must be remanded to the RO for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should take appropriate action on 
the matter of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD in light of the September 2001 
notice of disagreement and request for 
38 C.F.R. § 3.2600 review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if required.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

